DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-11) in the reply filed on 8/1/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “nano-porous surface” and “micro-porous surface” in claim 5 is a relative term which renders the claim indefinite. The terms “nano-porous surface” and “micro-porous surface” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite as to what structuring, periodicity, and scale are requisite to meet the threshold of “nano-porous surface” or “micro-porous surface”, is it possessing a singular feature on a size scale of (less than 1nm, 10nm, 100 nm, 250nm, 500 nm, 1000nm, 10 micron, 50 micron, 100 micron, 500 micron etc, or some subset therein?), and / or a particular density of said features, and / or a particular depth of the surface.  For purposes of examination “nano-porous surface” and “micro-porous surface” will be interpreted as at least inclusive of any such size, depth, and / or density.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al (US 2017/0183255; hereafter Walther) in view of Feng et al  (WO 2011/149694; hereafter Feng) and Amin et al (WO 2009/099615; hereafter Amin).  
Claim 1: Walther teaches a method comprising: 
chemically etching a glass substrate to form a porous surface (see, for example, [0063], [0152],  activation / roughening of the surface via chemical etching proceeding before over coating);
coating an anti-glare layer on the porous surface and coating an anti-fingerprint layer on the antiglare layer (See, for example, [0030], [0128], wherein a plurality of functional layers including antiglare and anti-fingerprint are taught in combination wherein the anti-fingerprint is applied over an underlying functional coating layer; additionally as the functionality of the anti-fingerprint layer is surface chemistry based (amphiphobic fluoro-organic) its efficacy would predictably be achieved by being an outer surface layer).  
Walther explicitly states the implementation of an anti-glare layer, but is silent as to particular details of the functional coating processes, instead it explicitly directs the reader to Feng with respect to the processing particulars of anti-glare layer (See, for example, [0030], claim 9); so it does not explicitly state “curing” of the layer.  Per Walther’s direction, Feng teaches the particulars of antiglare and antireflective layers as a functional coating for glass articles (See, for example, abstract).  Feng further teaches wherein the functional layers are cured to make them adherent (see, for example, abstract).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have cured the antiglare layer as curing predictably ensures a route to achieving functionality and adherent and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference (further one explicitly cited by the primary reference for such details) which satisfies the deficiencies of the primary reference.
Walther explicitly states the implementation of anti-fingerprint layer, but is silent as to particular details of the functional coating processes, instead it explicitly directs the reader to Amin with respect to the processing particulars of the anti-fingerprint layer (See, for example, [0030]); so it does not explicitly state “curing” of the layer.  Per Walther’s direction, Amin teaches the particulars of an anti-fingerprint layer as a functional coating for glass articles (See, for example, abstract, [0009]). Amin additionally demonstrates that the anti-fingerprint layer is outermost layer applied over other functional layers such as anti-reflective layers to serve its intended purpose (See, for example, [0013], 3[0062]). Amin further teaches wherein the functional layers are cured following application to achieve the intended functionality (see, for example, abstract, [0030]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have cured the anti-fingerprint layer as curing predictably ensures a route to achieving functionality and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference (further one explicitly cited by the primary reference for such details) which satisfies the deficiencies of the primary reference.
Claim 2: Walter further teaches roughening / activation of the glass substrate via acid etching, but is silent as to the duration.  Amin similarly teaches such an acid activation step to enhance adhesion of the overcoating and explicitly teaches it predictably is performed for 5-15 minutes (See, for example [0068], [0071]).  
Claim 3: Feng further teaches curing the anti-glare layer formed on the porous surface at a temperature in a range of 150-600° C or below the softening point of the glass, whichever is lower; for 20 minutes to 12 hrs (see, for example, [0022]).  Although such a curing is not explicitly 150-200° C. for about 20-60 minutes, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature / duration within the claimed ranges since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Amin further teaches curing the anti-fingerprint layer formed on the porous surface at a temperature in a range of 25-150° C. for 60-240 minutes (see, for example, [0030]).  Although such a curing is not explicitly 150-200° C. for about 20-60 minutes, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature / duration within the claimed ranges since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 4: Walther further teaches wherein functional layers, inclusive of the anti-glare layer and the anti-fingerprint layer are applied on the porous surface of the glass substrate as a spray coat (see, for example,[ 0127]).
Claim 5: Amin has further taught the porous surface comprises a nano-porous surface or a micro-porous surface such as wherein the texturing / roughening is in the range of 50 nm to 5 microns, or alternatively as the acid etching activation results in the removal of potassium at preferably a depth of <50 nm (See, for example, [0014],  [0069]).  Additionally / Alternatively Walther has further taught the desirability of chemical etching to achieve roughness on the scale of 50-300 nm (See, for example, [0153]).  
	Claim 6: Walter in view of Feng and Amin teach the method of claim 1 above, and further Walter has taught pre-treating a glass substrate (such as polishing / grinding / cutting / chemical strengthening/ cleaning) (See, for example, [0037], [0091], [0148-0151], [0233], [0239]); 
chemically etching the pre-treated glass substrate to form a porous surface (see, for example, [0063], [0152],  activation / roughening of the surface via chemical etching proceeding before over coating);
cleaning the chemically etched glass substrate (See, for example, [0151]; as the purpose of cleaning is to remove debris and previous processing materials to ensure the surface intended to be coated is free of such to properly bond the coating, if not already inherent that the cleaning would follow the etching, it would have at least been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have conducted the cleaning process after etching and just before coating as it would predictably remove resulting debris / materials / residue from the etching process and aid coating to surface attachment.  Additionally, Amin explicitly teaches wherein cleaning follows acid treatment (See, for example, [0069], [0076], claim 19). 
coating an anti-glare layer on the porous surface upon cleaning the chemically etched glass substrate (refer further to the rejection of claim 1 above);
 coating an anti-fingerprint layer on the anti-glare layer (refer further to the rejection of claim 1 above); 
and curing the anti-glare layer and the anti-fingerprint layer formed on the glass substrate to form a protective panel (refer further to the rejection of claim 1 above).
	Claim 9: Amin further teaches wherein cleaning the chemically etched glass substrate comprises plasma cleaning of the chemically etched glass substrate (see, for example, [0069], [0076], claim 19).
	Claim 10: refer to the rejection of claims 3 and 6 above, wherein Feng has taught steps of applying and curing anti-glare and / or anti-reflective solgel derived oxide coatings and Amin has taught steps of applying and curing an anti-fingerprint layer.  Amin further teaches wherein the anti-fingerprint layer is applied over other functional coating layers such as anti-reflective coatings, and wherein the chemistry of such coatings is SiO2 or other oxides which allows for covalent bonding with subsequently applied anti-fingerprint composition (see, for example, [0026], [0063-0064]).  Considering the oxide precursor / sol-gel derived nature of the anti-glare coatings described by Feng, in order to get the surface to the desired oxide chemistry to allow the described bonding sites for the perfluorocarbon containing moieties of the anti-fingerprint layer the precursor would need to undergo curing conversion to the requisite oxide.  Thus, for sake of argument, if not already present, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have cured the anti-glare coating prior to coating the anti-fingerprint layer as it would predictably provide the intended metal oxide surface for bonding the perfluorocarbon moieties.  Additionally / alternatively the selection of any order of performing process steps is prima facie obvious in the absence of new of unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).
Claim 11: refer to the rejection of claims 3 and 6 above.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walther in view of Feng and Amin as applied to claim 6 above, and further in view of Eda et al (US 6,430,965; hereafter Eda).
Claim 7: Walther in view of Feng and Amin teach the method of claim 6 above, and Walter further teaches wherein pre-treating the glass substrate comprises cleaning,  and chemical strengthening of the glass substrate (see, for example, [0149-151], [0233]), but they do not explicitly teach drying.  If not already a conventionally accepted step instantly envisioned by one of ordinary skill following chemical strengthening, for sake of argument the examiner cites Eda.  Eda teaches the particulars of chemical strengthening procedure for glass substrates (See, for example, abstract). Eda teaches wherein prior to chemical strengthening the glass articles are predictably cleaned / washed, then following glass substrate immersion for chemical strengthening, the exchange solution is rinsed from the surface and the surface is dried (see, for example, abstract, col 2 lines 33-49).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated drying following chemical strengthening and prior to further processing (such as etching) as drying is a conventional step of the cleaning / chemical strengthening component removal process to ensure that no residual bath chemicals or washing liquid remain on the surface which one of ordinary skill in the art would appreciate could disrupt/ react with/ mask/ and negatively affect subsequent processes such as etching.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walther in view of Feng, Amin, and Eda as applied to claim 7 above, and further in view of Yoshii (JPS63300954; hereafter Yoshii).
Claim 8: Walther in view of Feng, Amin, and Eda teach the method of claim 7 (above).  Walther and Amin have taught roughening / treating via etching (see above); and Amin further teaches wherein roughening of the glass can predictably be achieved lithographically (See, for example, [0014]).  For sake of argument that such a teaching would not already teach the steps of photo-resist coating, irradiating through a mask to pattern, and chemically etching through the pattern; Yoshii is cited.  Yoshii teaches a method of manufacturing glass substrates with roughened surfaces via lithography to enhance coating adhesion (See, for example, pg 1-2, Fig 1).  Yoshii further teaches wherein the lithographic roughening / texturing performed by deposition of a photoresist onto the glass surface, uv irradiation with a mask to form a preset pattern followed by exposure and development then etching through the pattern to roughen / texture (See, for example, pg 1-2, Fig 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated steps of forming a photo-resist coat on the pre-treated glass substrate; irradiating an upper surface of the photo-resist coat through a mask to form a pattern on the upper surface of the glass substrate, wherein the patterned upper surface is chemically etched to form the porous surface as such steps are conventional within lithography, as they would predictably provide tailorable roughening /texturing, as they would predictably enhance adhesion between the substrate and subsequent coating, and since when an initial reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the initial reference.

Additional Prior Art
Although they are not being relied upon for above rejections, the examiner is putting prior art: JP2009-025692 on record as it pertain to the manufacture of a Anti-glare coated glass panel.  And particularly as it teaches wherein prior to deposition of the anti-glare coating, the glass substrate should be chemically etched / roughened to enhance the adhesion therebetween (see, for example, [0029]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712